Citation Nr: 0809880	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-34 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for rectal fissure with hemorrhoids.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder tendonitis.

3.  Entitlement to an initial compensable rating for 
residuals of a left wrist fracture.

4.  Entitlement to an initial compensable rating from 
February 20, 2004 to August 22, 2007 for right ankle 
tendonitis.

5.  Entitlement to an initial compensable rating from August 
23, 2007 for right ankle tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In pertinent part, the RO granted 
service connection for rectal fissure with hemorrhoids and 
awarded an initial 10 percent rating.  The RO also granted an 
initial 10 percent rating for right shoulder tendonitis, and 
noncompensable ratings for left wrist fracture and right 
ankle tendonitis.  All disability ratings were made effective 
from February 20, 2004, one day after the veteran's 
separation from military service.  The veteran's claim file 
was subsequently permanently transferred to the Atlanta, 
Georgia RO.

As the veteran has perfected an appeal as to the initial 
evaluations assigned for these service-connected disorders, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson requires that the 
claims not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008) are not applicable to the present 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A rectal fissure with hemorrhoids is currently manifest 
by a history of an occasional leakage.

3.  Right shoulder tendonitis is currently manifest by active 
range of motion findings of external and internal rotation 
from 0 to 90 degrees, forward flexion from 0 to 180 degrees, 
and abduction from 0 to 180 degrees.

4.  Residuals of a left wrist fracture are currently manifest 
by active range of motion findings of ulnar deviation from 0 
to 35 degrees, radial deviation from 0 to 20 degrees, 
dorsiflexion (extension) from 0 to 70 degrees, and palmar 
flexion from 0 to 80 degrees.

5.  From February 20, 2004 to August 22, 2007, a right ankle 
disorder was manifested by mild symptomatology with no X-ray 
evidence of arthritis.

6.  From August 23, 2007, a right ankle disorder is manifest 
by mild symptomatology with X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a rectal fissure with hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Codes 7332, 7335, 7336 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for an initial compensable evaluation for 
residuals of a left wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2007).

4.  From February 20, 2004 to August 22, 2007, the criteria 
for an initial compensable evaluation for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Codes 5003, 
5271 (2007).

5.  From August 23, 2007, the criteria for a rating of 10 
percent, but no higher, for a right ankle disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.130, Diagnostic Codes 5003, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in May 2007 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the case was readjudicated by way of a 
supplemental statement of the case issued in September 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2007 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In the case of an increased initial rating claim, although 
the veteran has not been provided with the VCAA requirements 
of the duty to assist and duty to notify as it pertains to 
the issue of an increased rating, this claim is a downstream 
issue from the grant of service connection.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (May 5, 2004).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, as discussed 
below information in the folder provides sufficient 
information to allow decision to be entered on the matters 
decided herein.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations- General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



Rectal Fissure with Hemorrhoids

7332
Rectum and anus, impairment of sphincter control:

Complete loss of sphincter control
100

Extensive leakage and fairly frequent involuntary 
bowel movements
60

Occasional involuntary bowel movements, 
necessitating wearing of pad
30

Constant slight, or occasional moderate leakage
10

Healed or slight, without leakage
0
38 C.F.R. § 4.114 Diagnostic Code 7332 (2007).

7335
Ano, fistula in.

Rate as for impairment of sphincter control.

38 C.F.R. § 4.114 Diagnostic Code 7335 (2007).

7336
Hemorrhoids, external or internal:

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114 Diagnostic Code 7336 (2007).

Service treatment records show that on the veteran's five-
year physical, the examiner observed a small external 
hemorrhoid.  A service treatment record from July 2000 showed 
an anterior hemorrhoid, not thrombotic, with no abscess.

On VA fee-basis examination in December 2003, the veteran 
reported a stool leakage problem in slight amounts.  He said 
that a pad was not needed.  He also said that his pain 
limited him from sitting.  The examiner observed the absence 
of hemorrhoids.  A fissure of the rectum was noted.  It was 
also noted that the fissure did not cause significant anemia 
or malnutrition.

In his April 2004 notice of disagreement, the veteran stated 
that he experienced mild leakage in the rectal area.  He 
claimed that hemorrhoid activities prevented sitting for long 
hours.

During a VA examination in August 2007, the veteran reported 
experiencing symptoms about once a year.  He reported 
perianal burning and pain, treated with over-the-counter 
suppositories.  The examiner noted that no hemorrhoids, 
anorectal fistula, or rectal stricture was present.  It was 
observed that the sphincter was not impaired, and rectal 
prolapse was not present.  The examiner provided a diagnosis 
of normal rectal exam, no hemorrhoids.  It was also noted 
that the claimed disorder had no significant effects of the 
veteran's usual occupation and daily activities.

Based on the evidence of record, the Board finds that the 
criteria for an evaluation in excess of 10 percent for rectal 
fissure with hemorrhoids have not been met.  Throughout the 
duration of this appeal, there has been no medical evidence 
of large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue.  While there is evidence of pain, there is 
no competent medical evidence of recurrent hemorrhoids.  
Neither a VA fee-basis examiner in December 2003 nor a VA 
examiner in August  2007 found hemorrhoids.  Consequently, an 
increased evaluation for hemorrhoids is not warranted.  See 
38 C.F.R. § 4.114 Diagnostic Code 7336 (2007).

The Board has also considered whether an increased rating 
would be warranted under alternative Diagnostic Codes.  
However, there is no evidence of occasional involuntary bowel 
movements, necessitating wearing of a pad at any time during 
the period of this appeal.  Consequently, an evaluation in 
excess of 10 percent for rectal fissure with hemorrhoids is 
not warranted.  See 38 C.F.R. § 4.114 Diagnostic Codes 7332 
and 7335 (2007).  See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board recognizes the veteran's statements 
concerning his pain and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment related to this 
service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Right Shoulder Tendonitis

520
1
Arm, limitation of motion of:
Rating


Major
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate I (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

In this case, service treatment records show that in 
June 2000, the veteran complained of right shoulder pain.  He 
said it hurt to lift his right arm up.  He described the pain 
as localized, dull, and aggravated by lifting objects.  The 
examiner noted crepitus and gave a diagnosis of right 
shoulder pain.

A service treatment record from December 2000 noted 
complaints of pain and shoulder "pops."  The examiner found 
no laxity.

In July 2002, the veteran reported a long history of right 
shoulder pain.  A service examiner observed a full shoulder 
range of motion and normal strength.  The muscle mass was 
normal, and a contemporaneous X-ray yielded a negative 
result.  A December 2002 outpatient note indicated that the 
veteran had experienced right shoulder pain for the previous 
two years.  The veteran stated that two years previously, 
while attempting to build a tent, a pole slipped and hit him 
very hard on his shoulder.  He said that his pain was 
aggravated by weight training exercise.  He reported 
occasional popping and stiffness.  Flexion of the right 
shoulder was to 180 degrees.  Extension was to 40 degrees.  
External rotation was to 45 degrees.  Internal rotation was 
to 55 degrees.  It was noted that the veteran could abduct 
without discomfort or pain.  While grinding and popping was 
noted with rotation, there was no instability or laxity 
observed.  An X-ray revealed that the bone and deep soft 
tissue shadows of the shoulders were normal.  A diagnosis of 
right shoulder laxity and mild tendonitis to the 
subscapularis with mild rotator cuff injury was given.

On VA fee-basis examination in December 2003, the veteran 
reported constant right shoulder pain, worse when performing 
weight training exercises.  He averred that the problem had 
resulted in months of lost time at work.  On objective 
examination, right shoulder flexion was to 180 degrees.  
Abduction was to 180 degrees.  External and internal rotation 
was to 90 degrees.  It was noted that the joint range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  X-ray 
findings were within normal limits.  The examiner said that 
he could not make a diagnosis concerning the right shoulder 
because there was no pathology to render a diagnosis.

The veteran stated in his April 2004 notice of disagreement 
that his right shoulder range of motion was limited to 
shoulder height.  He said that his shoulder got easily 
fatigued, and he was not able to perform heavy lifting.

In August 2007, the veteran reported during a VA examination 
that his shoulder dropped occasionally.  He reported no 
shoulder pain.  The examiner noted no instability, locking 
episodes, episodes of dislocation or subluxation, 
inflammation, or flare-ups.  Right shoulder flexion was to 
180 degrees.  Abduction was to 180 degrees.  External and 
internal rotation was to 90 degrees.  No additional loss of 
motion was noted on repetitive use.  An X-ray revealed no 
acute bony abnormality.  The X-ray interpreter could not rule 
in or out impingement syndrome, and it was noted that 
otherwise, the shoulder was normal appearing.  The examiner 
opined that the veteran had a right shoulder strain with no 
significant effects on his occupation or daily activities.

Based on the evidence of record, the Board finds that the 
criteria for an evaluation in excess of 10 percent for right 
shoulder tendonitis have not been met.  Throughout the 
duration of this appeal, there has been no competent medical 
evidence of the range of motion of the right shoulder being 
limited to the shoulder level as required for an evaluation 
in excess of 10 percent.  Both the VA fee-basis examiner of 
December 2003 and the VA examiner of August 2007 found right 
shoulder flexion to 180 degrees, abduction to 180 degrees, 
and external and internal rotation to 90 degrees.  Both 
examiners also noted that the range of motion was not impeded 
by factors such as pain on motion or a decreased range of 
motion on repetitive use.  Consequently, an evaluation in 
excess of 10 percent for right shoulder tendonitis is not 
warranted.  See 38 C.F.R. § 4.71a Diagnostic Code 5201 
(2007).

The Board has also considered whether an increased rating 
would be warranted under alternative Diagnostic Codes.  
However, there is no evidence of ankylosis (Diagnostic Code 
5200).  There is no evidence of a malunion of the humerous 
(Diagnostic Code 5202).  There is also no evidence of an 
impairment to the clavicle or scapula (Diagnostic Code 5203).  
Consequently, an evaluation in excess of 10 percent for right 
shoulder tendonitis is not warranted.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5200, 5202 and 5203 (2007).  See also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

The Board has carefully considered the veteran's April 2004 
statement in which he indicated that his right shoulder range 
of motion was limited to shoulder level.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds the veterans statements 
regarding his right shoulder range of motion to be less 
persuasive than the findings reported by the VA fee-basis 
examiner and the VA examiner.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board recognizes the veteran's statements 
concerning his pain and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment related to this 
service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Residuals of a Left Wrist Fracture

521
5
Wrist, limitation of motion of:
Rating


Major
Minor

Dorsiflexion less than 15 
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Here, service treatment records show that the veteran injured 
his wrist in service.  During an orthopedic visit in 
December 1998, an examiner found that the veteran had 
suffered a left scaphoid fracture.  Monthly X-rays from 
January, February, March, April, and May 1999 showed that the 
fracture was healing satisfactorily.  A computed tomography 
(CT) scan from June 1999 revealed some central lucency 
present in the scaphoid consistent with fracture.  It was 
noted that there was no fibrous union or articular step off.  
An X-ray from July 2002 yielded negative results.

On VA fee-basis examination in March 2004, the veteran 
reported constant pain and limited movement.  The examiner 
noted that the veteran was right-hand dominant.  There was a 
tender radial styloid on the left side.  Left wrist 
dorsiflexion (extension) was to 70 degrees.  Palmar flexion 
was to 80 degrees.  Radial deviation was to 20 degrees.  
Ulnar deviation was to 45 degrees.  It was noted that the 
joint range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  A 
diagnosis of status post fracture, left wrist was given.

In his April 2004 notice of disagreement, the veteran stated 
that his left wrist lacked any endurance and full 
coordination.  He said he had mediocre arthritis which 
prevented any heavy lifting.

During a VA examination in August 2007, the veteran indicated 
that his wrist felt weak.  The examiner noted weakness but no 
effusion, flare-ups, or inflammation.  Left wrist 
dorsiflexion (extension) was to 70 degrees.  Palmar flexion 
was to 80 degrees.  Radial deviation was to 20 degrees.  
Ulnar deviation was to 35 degrees.  No additional limitation 
of motion was noted on repetitive use.  A radiology report 
revealed a normal appearing wrist except for an increased 
density across the waist of the navicular bone.  It was noted 
that the finding was compatible with a healed fracture of the 
navicular bone.  The examiner opined that the veteran had a 
healed fracture of the navicular bone, left wrist, with no 
significant effects on his occupation or daily activities.

Based on the evidence of record, the Board finds that the 
criteria for a compensable evaluation for residuals of a left 
wrist fracture have not been met.  Throughout the duration of 
this appeal, there has been no competent medical evidence of 
the range of motion of the left wrist dorsiflexion being less 
than 15 degrees or palmar flexion limited in line with 
forearm as required for a compensable evaluation.  Both the 
VA fee-basis examiner of December 2003 and the VA examiner of 
August 2007 found left wrist dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees.  Both examiners also noted that 
the range of motion was not impeded by factors such as pain 
on motion or a decreased range of motion on repetitive use.  
Consequently, a compensable evaluation for residuals of a 
left wrist fracture is not warranted.  See 38 C.F.R. § 4.71a 
Diagnostic Code 5215 (2007).

The Board has also considered whether an increased rating 
would be warranted under an alternative Diagnostic Code.  
However, there is no evidence of ankylosis (Diagnostic Code 
5214).  Consequently, a compensable evaluation for residuals 
of a left wrist fracture is not warranted.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5214 (2007).  See also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board has carefully considered the veteran's April 2004 
statement in which he indicated that had arthritis in his 
left wrist.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds the veterans statements regarding his left wrist 
to be less persuasive than the findings reported by the VA 
fee-basis examiner and the VA examiner.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board recognizes the veteran's statements 
concerning his pain and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment related to this 
service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


Right Ankle Tendonitis

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

527
1
Ankle, limited motion of:
Ratin
g

Marked:
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

In this case, in September 1995, the veteran told a service 
examiner that he twisted his ankle a month previously during 
field training.  Swelling in the right ankle was observed 
with echymosis.  There was a full range of motion and no 
crepitus was noted.  The examiner opined that the veteran 
probably had a right ankle sprain.  In April 1996, the 
veteran complained of a "popping" sound in his right ankle 
when he walked.  The examiner noted minimal edema, no 
deformity, and an intact distal pulse.  It was noted that the 
ankle was unable to bear the veteran's full body weight 
without discomfort, and flexion of the foot caused pain.

A service treatment note from July 1998 indicated that the 
veteran had twisted his right ankle while playing basketball.  
An X-ray was reported to be within normal limits.  The 
examiner said the veteran incurred a right ankle strain.  In 
November 2003 the veteran reported to a service examiner that 
he had right ankle pain for the previous six months.  Some 
swelling but no fracture was noted.  An X-ray revealed some 
swelling but no joint effusion.  It was noted that the bones 
were intact.

On VA fee-basis examination in December 2003, the veteran 
reported constant pain and swelling.  He stated that the 
right ankle condition did not cause incapacitation.  However, 
it did limit his ability to walk, run, jump, stand and bear 
weight.  He self-medicated with pain killers.  

The examiner noted that the right ankle appeared abnormal 
with findings of tender tendons of the medial malleolus.  
Right ankle dorsiflexion was to 20 degrees.  Plantar flexion 
was to 45 degrees.  It was noted that the joint range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  X-ray 
findings of the right ankle were within normal limits.  A 
diagnosis of tendonitis, right ankle was given.

In his April 2004 notice of disagreement, the veteran stated 
that his ankle mobility prevented bending.  He reported that 
he could not stand for long periods of time.

A VA magnetic resonance imaging (MRI) report from 
November 2006 revealed a torn anterior talofibular ligament.

On VA examination in August 2007, the veteran said that he 
could not carry weight up stairs because of ankle pain.  The 
examiner noted no instability, locking episodes, episodes of 
dislocation or subluxation, inflammation, or flare-ups.  
Right ankle dorsiflexion was to 20 degrees.  Plantar flexion 
was to 40 degrees.  No additional limitation of motion was 
noted on repetitive use.  A contemporaneous X-ray revealed 
minimal degenerative change and a question of an old 
osteochondritis desiccans of the talus.  The examiner opined 
that the veteran had a recurrent right ankle sprain with 
disrupted anterior talofibular ligament and mild degenerative 
arthritis.  He noted that the disorder and significant 
effects on the veteran's occupation by causing problems with 
lifting and carrying.  

Based on the evidence of record, the Board finds that prior 
to August 23, 2007, a compensable rating for a right ankle 
disorder is not warranted.  According to the VA fee-basis 
examination in December 2003, right ankle dorsiflexion was to 
20 degrees, and plantar flexion was to 45 degrees.  The range 
of motion findings were not additionally limited by pain on 
repetitive movement.  The symptoms are best characterized as 
slight.  There is no evidence of moderate symptomatology as 
would be required for a compensable evaluation under 
Diagnostic Code 5271.  Additionally, X-rays from the 
December 2003 examination were negative for any signs of 
arthritis, so a compensable evaluation is not warranted under 
Diagnostic Code 5003 prior to August 23, 2007.

However, the Board reiterates that separate evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evidence of record shows that the severity of 
the veteran's symptoms associated with his service-connected 
right ankle disorder has varied over the time period on 
appeal.   As a VA examination on August 23, 2007 revealed 
that the veteran had minimal degenerative change in his right 
ankle, the Board finds that a staged rating is appropriate.  
Consequently, the assignment of a 10 percent rating for a 
right ankle disorder is warranted from August 23, 2007 under 
Diagnostic Code 5003.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Board also notes that the August 2007 VA examiner 
observed right ankle dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  The range of motion findings were not 
additionally limited by pain on repetitive movement.  
Therefore, a rating in excess of 10 percent is not warranted 
during that period as there is no evidence of right ankle 
symptoms that would best be described as marked.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2007).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The Board recognizes the veteran's statements 
concerning his pain and finds them to be of probative value.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment related to this 
service-connected disorder that would warrant an 
extraschedular evaluation.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
rectal fissure with hemorrhoids is denied.

Entitlement to an initial rating in excess of 10 percent for 
right shoulder tendonitis is denied.

Entitlement to an initial compensable rating for residuals of 
a left wrist fracture is denied.

From February 20, 2004 to August 22, 2007, entitlement to a 
compensable rating for right ankle tendonitis is denied.

From August 23, 2007, entitlement to a rating of 10 percent, 
but no higher, for right ankle tendonitis is granted, subject 
to the regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


